Citation Nr: 1217522	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO. 05-35 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In May 2006, the RO proposed severance of service connection for hepatitis C. In a February 2008 rating decision, the RO severed service connection for hepatitis C. The Board remanded the issue of severance of service connection in an October 2008 decision. In a November 2010 decision, the Board restored service connection for hepatitis C and remanded the claim for an increased evaluation. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The February 2005 and March 2011 VA examination reports are competent medical evidence. 

2. The Veteran's hepatitis C manifests as fatigue, malaise, and occasional nausea in the morning. 


CONCLUSION OF LAW

The criteria for an initial rating higher in excess of 10 percent for hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7354 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

This appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in January 2005  This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. A follow up letter was issued in March 2006 which provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. A second follow up letter was issued in November 2010. His claim was then readjudicated in the December 2011 SSOC. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of VA and private post-service medical treatment, the transcript of his June 2006 RO hearing, and reports of VA examinations February 2005 and March 2011.

The VA examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This claim was remanded in November 2010 so that additional records should be obtained and so the Veteran could undergo a VA liver examination. The remand specified that the RO should attempt to obtain records from Dr. R. L., the private physician who treated the Veteran's hepatitis C. In a November 2010 letter, the RO sent the Veteran a release form for Dr. R. L.'s records; the Veteran did not return the form. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). The Veteran underwent a VA examination in March 2011. Thus, the Board is satisfied that there was substantial compliance with its November 2010 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Evaluation Claim 

The Veteran contends that his hepatitis C is more severe than reflected by its initial 10 percent evaluation. Specifically, he asserts that he never fully recovered from 49 weeks of interferon therapy and continues to experience fatigue. Because he does not have daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication, and does not have incapacitating episodes with a total duration of at least two weeks, his claim will be denied. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's hepatitis C is currently evaluated as 10 percent disabling under Diagnostic Code 7354, hepatitis C. 38 C.F.R. § 4.114. Under Diagnostic Code 7354, a 10 percent evaluation is warranted when there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period. A 20 percent evaluation is warranted when there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period. Id. 

In February 2005, the Veteran underwent a VA liver examination to obtain an etiology opinion during the development of his original service connection claim. While he was undergoing interferon therapy which concluded in April 2004, he reported complete incapacitation the day after each injection. This required bed rest because he had total lethargy and generally felt "awful." After his therapy concluded he no longer had a day of incapacitation each week. 

He reported missing two weeks of work in the previous 12 months, taken in single day increments. He stayed home from work due to "extreme weakness" and lack of energy. His most prominent symptoms were fatigue, malaise, and weakness, which he reported had not resolved following treatment. He denied nausea, vomiting, anorexia, and right upper quadrant pain. The examiner diagnosed him with hepatitis C and concluded that he had no functional impairment. 

In March 2011 the Veteran underwent a second VA liver examination. The examiner noted that he was diagnosed with hepatitis C by biopsy in November 2002 and was treated with weekly injections for 48 weeks without a break or dose reduction. His side effects during treatment were headaches, depression, and fatigue. He was not receiving treatment for his hepatitis C at the time of the examination. He denied incapacitating episodes. He did not report weakness, anorexia, malaise, abdominal pain, weight loss, or weight gain. He reported "non specific fatigue."  The examiner stated that there were "[n]o reported effects of the condition on occupational functioning and daily activities." 

Upon examination, there were no areas of tenderness or organomegaly. His liver was not tender to palpation and there were no ascites or evidence of portal hypertension. The examiner found that there were no other signs of liver disease, including jaundice, palmar erythema, and spider angiomata. There was no evidence of malnutrition. The examiner diagnosed the Veteran with hepatitis C that was "stable with no residual functional impairments."

The Veteran's VA treatment records show complaints of excessive fatigue and sleepiness. In December 2005, he reported feeling tired all the time. In January 2006, it was noted that he had hyper somnolence, but this was part of his depressive symptoms. In June 2006, it was noted that he had extreme fatigue and went to bed when he was not at work. 

The Veteran was treated by Dr. R. L., a private physician. Dr. R. L. supervised his interferon therapy. In July 2004, Dr. R. L. stated that four weeks after his therapy concluded, the Veteran again tested positive for hepatitis C. This suggested that the Veteran "would be a relapse" since he was responding to treatment at 48 weeks. Dr. R. L. concluded that, "[u]nfortunately, that implies that at this point there is not much else we can do, but based on his only mild portal fibrosis, I think we have probably a twenty-year progression, not to be too concerned at this point." In March 2007, Dr. R. L. stated that the Veteran had relapsed and did not have the desired response to treatment and would not receive further treatment. 

The Veteran submitted lay statements in support of his claim. In his June 2006 NOD, he stated that his work as a car salesman was impacted by hepatitis C because his sales had decreased over the previous three to four years. Prior to the onset of his symptoms, he had been the number one salesman for 13 years. At his June 2006 RO hearing, he testified that he sometimes had nausea while using the toilet in the morning, but at no other time. He stated that he lost between 15 and 17 pounds in the previous four months. He stated that he had fatigue and was tired all the time. In an April 2012 statement, the Veteran's representative stated that the Veteran's weakness and malaise did not resolve after his treatment concluded in April 2004. His representative reported that he missed two weeks of work in the previous year, usually one day at a time. 

The Veteran's hepatitis C symptoms are not more closely approximated by a 20 percent evaluation. There are two ways to meet the 20 percent criteria. First, a 20 percent evaluation is warranted when there is daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication. 38 C.F.R. § 4.114. These criteria are conjunctive, not disjunctive; thus all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). The Veteran has fatigue. He reported malaise at his February 2005 examination but denied it at his March 2011 examination. At no point does the record show that he had anorexia. Therefore, a 20 percent evaluation is not warranted under these criteria because he does not have anorexia. 

A 20 percent evaluation may also be assigned when there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period. 38 C.F.R. § 4.114. The Veteran has reported missing approximately two weeks of work per year, taken in single day increments. He reported that extreme fatigue and lack of energy cause him to stay home from work. However, the evidence does not show that the days he missed work were due to incapacitating episodes of symptoms. The record does not show that he experiences vomiting, anorexia, arthralgia, or right upper quadrant pain due to hepatitis C. He reported occasional nausea in the morning while using the toilet, but has not asserted that it is part of an incapacitating episode. He did not report incapacitating episodes at his March 2011 VA examination. Further, he denied weakness and malaise, which along with fatigue are his main symptoms of hepatitis C. Although the Veteran reported missing two weeks of work per year, the evidence does not support the conclusion that this a result of incapacitation. 

Reviewing the evidence, the Board finds that the overall disability picture for the veteran's hepatitis C does not more closely approximate a 20 percent rating. 38 C.F.R. § 4.7. The preponderance of the evidence is against this claim. 38 C.F.R. § 4.3. Therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's symptoms from hepatitis C have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's hepatitis C are contemplated by the schedular criteria set forth in Diagnostic Code 7354; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. At his VA examinations, he reported fatigue and weakness, but has consistently denied other symptoms including nausea, vomiting, anorexia, and right upper quadrant pain. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the record shows that the Veteran is employed as a car salesman  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

							(CONTINUED ON NEXT PAGE)
ORDER

An initial disability evaluation in excess of 10 percent for hepatitis C is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


